Citation Nr: 1122713	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for low back condition, currently evaluated as 40 percent disabling. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for anxiety disorder with depression.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to a higher initial rating for bronchitis, currently evaluated as 30 percent disabling.

7.  Entitlement to service connection for sinus disorder with rhinitis. 

8.  Entitlement to service connection for left ankle, knee, and great toe disability. 

9.  Entitlement to service connection for bilateral hearing loss. 

10.  Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from September 1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following decision of the Board dismisses the issues of an increased rating for bronchitis and service connection for sinus disability with rhinitis, for left ankle, knee, and great toe disability, for bilateral pes planus, and for bilateral hearing loss.  

The remaining issues of an increased rating for low back disability and service connection for fibromyalgia, anxiety disorder with depression, PTSD, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In May 2009, the Veteran withdrew her appeal on the issue of a higher rating for bronchitis; in February 2011, the Veteran (through her representative) withdrew the issues of service connection for sinus disability with rhinitis, for left ankle, knee, and great toe disability, for bilateral pes planus, and for bilateral hearing loss.  


CONCLUSIONS OF LAW

The criteria for withdrawal of the issues of a higher rating for bronchitis and service connection for sinus disability with rhinitis, for left ankle, knee, and great toe disability, for bilateral pes planus, and for bilateral hearing loss, have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the RO's September 2006 denial of a higher rating for bronchitis was requested.  In February 2011, prior to promulgation of a decision in the appeal, the Board received notification that the Veteran wished to withdraw her appeals on the issues of service connection for sinus disability with rhinitis, for left ankle, knee, and great toe disability, for bilateral pes planus, and for bilateral hearing loss.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and it is dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the bronchitis claim since the appeal has been withdrawn.  


ORDER

The appeal on the issues of a higher rating for bronchitis and service connection for sinus disability with rhinitis, for left ankle, knee, and great toe disability, for bilateral pes planus, and for bilateral hearing loss is dismissed.


REMAND

Concerning the claim for service connection for headaches, the RO had denied the claim in May 2008 on the basis that there was not a currently diagnosed headaches disorder.  However, a private physician in July 2008 reported an impression of constant headaches which were probably migraine headaches.  Additionally, the Veteran was seen for headaches in service.  Accordingly, a VA examination is necessary, as indicated below.  See 38 C.F.R. § 3.159.  

The Veteran submitted evidence to the RO regarding her claim for service connection for PTSD in March 2010.  This evidence was forwarded by the RO to the Board without RO consideration of it, and the Veteran has not waived RO consideration of it.  Accordingly, it must be considered by the RO.  38 C.F.R. § 19.37 (2010).  Moreover, since then, in February 2011, she has submitted evidence concerning her claims for service connection for PTSD directly to the Board without waiving RO consideration of it.  This evidence should also be considered by the RO in the first instance.  

Next, the Veteran indicated in October 2007 that her ex-husband had threatened her life during service in about May 1975 or August 1976, and that this had been recorded by the Dallas, Texas Police Department and by the Parkland Hospital.  There have been no attempts to obtain records from the Dallas, Texas Police Department or the Parkland Hospital.  The Veteran alleges in August 2009, moreover, that military sexual trauma she suffered in service has caused current psychiatric disability.  The provisions of 38 C.F.R. § 3.304(f)(5) indicate that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA needs to give the Veteran this notice.  

A VA psychiatric examination should also be conducted as indicated below, both for the PTSD claim and for the anxiety disorder claim.  An examiner in November 2008 had indicated that the Veteran's depression was less likely than not caused by her service-connected back condition, but also indicated that her service-connected chronic back pain has likely contributed to her chronic mood disorder.  An opinion as to whether it was caused or aggravated by the service-connected low back condition is necessary, as VA's office of General Counsel and the Court are finding decisions unacceptable when aggravation is not specifically addressed.

Moreover, for the issue of service connection for fibromyalgia, a VA examination is necessary.  There are service treatment records showing multiple orthopedic visits in July 1975 for no significant orthopedic problem, and VA medical records from 2006 to 2007 show that the Veteran was followed with a diagnosis of fibromyalgia syndrome.  A rheumatologist examined the Veteran in June 2007 but indicated that it would be purely speculative on his part to say that the Veteran's in-service symptoms were related to her current fibromyalgia.  The Court in Jones v. Shinseki, 22 382 (2010), indicated the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence, in order for the opinion to be satisfactory.  No reasons for the opinion were given.  Accordingly, remand for another examination is required.  

Finally, with regard to the issue of a higher rating for low back disability, the medical evidence of record does not allow for informed appellate review.  Additional examination is necessary to obtain evidence to allow for application of both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, to include any neurological symptoms.

Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of a personal assault stressor and allow her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Make arrangements to obtain any relevant records from the Dallas, Texas Police Department and from the Parkland Hospital from 1975 or 1976.

2.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of any claimed headaches disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should render an opinion with reasons as to whether it is at least as likely as not (a probability of at least 50 percent) that any current headaches disability is related to service, including the treatment reported in service in July 1975.  If the examiner is unable to furnish a medical opinion without resorting to speculation, a detailed reason for this should be provided.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests, including psychological testing if indicated, are to be accomplished.

The examiner is to review the claims folder, including the service medical records, the service personnel records, and all post-service psychiatric records.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.

If the examiner diagnoses PTSD, he or she is to provide an opinion as to whether evidence dated contemporaneous to service shows any indication that a personal assault occurred in service.  Do service treatment records, service personnel records, records from the Dallas, Texas Police Department, or records from the Parkland Hospital show behavior consistent with the aftermath of an assault in service?

The examiner must express an opinion as to whether PTSD can be related to the stressor or stressors reported by the Veteran and established as having occurred during active service.

The examiner must also render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's service-connected low back disability caused or aggravated her anxiety disorder.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of her claimed fibromyalgia disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should render an opinion with reasons as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran currently has fibromyalgia, and if so, whether it is at least as likely as not (a probability of at least 50 percent) that such fibromyalgia is related to service, including the headaches reported in service.  

5.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of her service-connected low back disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All examination findings should be reported to allow for application of pertinent VA rating criteria.  The examiner should also report any associated neurological symptoms and also report information regarding the frequency and duration of any incapacitating episodes over the past 12 months. 

6.  After completion of the above, the RO should review the expanded record and readjuducate the issues remaining on appeal.  The Veteran and her representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


